DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taormina et al. (US 2016/0278555 – hereinafter Taormina).
Re Claim 1:
Taormina discloses a product lid dispensing system, comprising: a plurality of lid members (10) (see Figs. 1 and 5); each member of the plurality of lid members (10) being identical in shape and construction (see Figs. 4 and 5); the plurality of lid members (10) being disposed in a stacked configuration (see Fig. 5); each lid member (10) comprising a protrusion (14); the protrusion (14) defining an interior surface (14a) and an exterior surface (14b) and extending outward from a base (12a, 12b) of the lid member (10) (see Fig. 4); the protrusion (14) configured to assist in the removal of a target lid member (10) from a remainder of the plurality of lid members (10) as pressure exerted on the protrusion (14) of the target lid member (10) is applied against the protrusion (14) of a underlying lid member (see Fig. 5) (Examiner notes that such would be capable by way of the lid’s structure when pressure is applied to protrusion 14 by a user) (see Fig. 5) (see Figs. 1-30).  


Taormina discloses wherein the plurality of lid members (10) comprises a lip (16) extending downward around the perimeter of the base (12a, 12b), wherein pressure applied to the protrusion (14) reduces a diameter of the lip (16), assisting in removal (see Figs. 1-30) (Examiner notes that the structure is capable of such when squeezed, for a recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim).  

Further Re Claim 4:
Taormina discloses wherein each lid member (10) of the plurality of lid members (10) further comprises at least one detent (725, 725a) thereon (see Fig. 14).  

Further Re Claim 5:
Taormina discloses wherein each lid member (10) of the plurality of lid members (10) further comprises a flange (16) extending around the perimeter of the base (12a, 12b) (see Figs. 1-30).  

Further Re Claim 6:
Taormina discloses wherein the protrusion defines an inner angle between 5 degrees (more than 5) and 90 degrees (less than 90) (see Fig. 5).  


Taormina discloses a tab (929) extending laterally from each lid member (10) (see Figs. 16 and 20).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taormina in view of Lee Arthur Pritchard (3,160,274 – hereinafter Pritchard).
Re Claim 2:
Taormina discloses the device of claim 1, but fails to teach wherein the plurality of lid members is stored in a dispensing station when in a stacked configuration.  

Pritchard teaches a plurality of members is stored in a dispensing station (10) when in a stacked configuration (see Figs. 1-5).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Taormina with that of Pritchard to allow for dispensing capabilities of a nestable stacked product in a convenient manner.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taormina.
Re Claim 7:
Taormina does not disclose specific values for wherein the protrusion defines an inner angle between 30 degrees and 60 degrees.  However, one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art to modify their invention to include the most optimum results and efficiency necessary for their particular invention since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taormina in view of Adam Piper (US 2015/0144628 – hereinafter Piper).
Re Claims 8 and 9:
Taormina discloses the device of claim 1, but fails to teach wherein each lid member of the plurality of lid members comprises at least one perforation therethrough.  

Piper teaches wherein each lid member of the plurality of lid members comprises at least one perforation (52, 54, 56) therethrough (see Fig. 2).  Re Claim 9: Piper teaches wherein each lid member comprises a plurality of actuatable indicators (48, 50) (see .

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taormina in view of Dart et al. (4,953,743 – hereinafter Dart).
Re Claims 11 and 12:
Taormina discloses the device of claim 1, but fails to teach wherein each lid member is composed of a thin, impermeable material.  

Dart teaches wherein each lid member is composed of a thin, impermeable material (plastic, paper), (Applicant’s specification describes impermeable as plastic or paper), (see col. 2 lines 49-60). Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Taormina with that of Dart  to provide a selection of material as known within the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELVIN L RANDALL, JR./Examiner, Art Unit 3651